NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30273

                Plaintiff-Appellee,             D.C. No.
                                                1:18-cr-02005-SAB-1
 v.

MARIA ANDREA GONZALEZ,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                Stanley A. Bastian, Chief District Judge, Presiding

                     Argued and Submitted September 1, 2021
                              Seattle, Washington

Before: HAWKINS, TASHIMA, and McKEOWN, Circuit Judges.

      Defendant Maria Andrea Gonzalez (“Gonzalez”), convicted following a jury

trial of possession with intent to distribute methamphetamine and heroin, possession

of a firearm in furtherance of a drug trafficking crime, and felon in possession of a

firearm, appeals the district court’s ruling on two pretrial motions, in which she

sought to have the case dismissed with prejudice under the Speedy Trial Act and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Sixth Amendment and to suppress evidence found in her purse when she was

arrested. We affirm.

                                               I.

      There was no violation of the Speedy Trial Act. All time when pretrial

motions were pending was automatically excluded under 18 U.S.C. § 3161

(h)(1)(D). Delays for the “ends of justice” are also excluded if the court sets forth

“its reasons for finding that the ends of justice served by the granting of [a]

continuance outweigh the best interests of the public and the defendant in a speedy

trial.” Id. § 3161(h)(7)(A).

      There were four total motions to continue, all made by defense

counsel. Gonzalez does not challenge the propriety of the first continuance, made

by her original counsel. With respect to the second and third continuances, her

newly appointed counsel articulated legitimate reasons for needing additional time

to prepare the defense, including the need to review recently provided discovery,

prepare pretrial motions, and, when Gonzalez was charged with another federal

crime while in custody, the need to coordinate with her other defense counsel and to

deal with additional sentencing considerations. There was no clear error in

determining that the ends of justice served by these continuances outweighed society

and defendant’s interest in a speedy trial, United States v. Medina, 524 F.3d 974,

982 (9th Cir. 2008), and the court sufficiently articulated its reasons for granting the


                                           2
exclusions. United States v. McCarns, 900 F.3d 1141, 1145 (9th Cir. 2018). These

two ends of justice exclusions, coupled with the automatic exclusions for pending

motions, bring the trial well within the Speedy Trial Act’s 70-day window.1

      Likewise, there was no error in determining that the case should not be

dismissed with prejudice for violating Gonzalez’s Sixth Amendment right to a

speedy trial. See Barker v. Wingo, 407 U.S 514, 530‒34 (1972) (discussing factors

to be weighed). The district court acknowledged that the delay was over a year total,

but balanced this against the cause of the delay, which included continuances

requested by defense counsel in order better to represent the defendant at trial. In

addition, some of the delay was caused by Gonzalez being charged with an

additional crime while in pretrial custody for this offense. Nor did Gonzalez suffer

actual prejudice from the delay, such as loss of evidence or unavailability of

witnesses.

                                         II.

      Gonzalez also sought to suppress the evidence found in her purse, contending

it was not a valid search incident to arrest because at the time of the search she had

been handcuffed, transferred to the custody of another officer, and placed in the back


1
  This is the case even accepting Gonzalez’s argument that the Motion in
Limine/Motion to Sever was only pending until May 24, 2018. See United States v.
Clymer, 25 F.3d 824, 830‒31 (9th Cir. 1994). For this reason, we need not address
the fourth ends of justice exclusion.


                                          3
of a patrol car about twenty feet away from the purse. See Arizona v. Gant, 556 U.S.

332, 343‒44 (2009). However, “we need not decide whether the initial search was

lawful,” because we agree with the district court that the evidence would have been

admissible under the inevitable discovery doctrine during “a routine inventory

search.” United States v. Andrade, 784 F.2d 1431, 1433 (9th Cir. 1986).

      Gonzalez is correct that under Washington law, if she had been arrested only

on the outstanding warrant, she could have theoretically posted bail and avoided the

booking and inventory search process altogether. United States v. Peterson, 902

F.3d 1016, 1020 (9th Cir. 2018). However, this is not the end of the inquiry because

here, as in Peterson, there was a significant struggle with the officer as he attempted

to arrest Gonzalez, including pulling her hand out of the officer’s grasp and reaching

for her purse. At the evidentiary hearing, the officer testified that had he not

searched the purse and discovered the drugs and weapons, he would have cited

Gonzalez for resisting arrest. As we explained in a similar situation in Peterson:

      Peterson’s ability to post bail on the [outstanding] warrants, however,
      has no bearing on whether his backpack would have been subject to
      an inventory search had he been booked on charges of obstructing
      law enforcement officers or resisting arrest because bail had not yet
      been set on those charges at the time Peterson was booked. . . .
      Because the officers would have booked Peterson on obstruction or
      resisting arrest charges absent discovery of the gun, and because bail
      had not yet been set on those charges, Peterson would have been
      taken into custody upon booking.

Id.


                                          4
      Although in his testimony the officer here used the word “cited” rather than

“arrested” when discussing the hypothetical resisting arrest charge, in the larger

context of the questioning as a whole it was not unreasonable for the district court

to infer that the officer meant that if he had not discovered the additional evidence

of felony charges, he would have instead booked Gonzalez on a resisting arrest

charge, no bail would have yet been set for this charge, and therefore there would

have been an inventory search of the purse pursuant to that arrest. Thus, the

evidence in Gonzalez’s purse would inevitably have been discovered. Id.

      AFFIRMED.




                                         5